 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOE TAYLOR,                                       No. 2:18-CV-0149-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    J. LEWIS, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On October 3, 2019, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. No objections to the findings and recommendations

23   have been filed.

24                  The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
 1                Accordingly, IT IS HEREBY ORDERED that:

 2                1.      The findings and recommendations filed October 3, 2019, are adopted in

 3   full;

 4                2.      Defendants Lewis, Bobbala, Sahota, and Chaiken are dismissed; and

 5                3.      This action proceeds on plaintiff’s first amended complaint against

 6   defendant Ma only.

 7
     DATED: December 18, 2019
 8
                                                /s/ John A. Mendez____________             _____
 9

10                                              UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
